DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hensley, WO 2020159920.
Regarding claim 1, Hensley teaches a hook body for a latch mechanism, comprising: 
a plurality of longitudinal members (upper and lower portions of 22 defining 21, 26, and 29; Fig 3), each of the plurality of longitudinal members extending in a longitudinal direction with respect to the hook body (Fig 3), and 
a hook body load bearing plate (24) connected to the plurality of longitudinal members and being oriented perpendicular to the longitudinal direction (Figs 3,5), the hook body load bearing plate configured to slidably receive a shaft (53; [0029]) connected to a hook (51), the shaft extending in the longitudinal direction with respect to the hook body (Fig 3).

    PNG
    media_image1.png
    403
    1029
    media_image1.png
    Greyscale

Annotated excerpt Fig 3-Hensley
Regarding claim 2, Hensley teaches the hook body of claim 1, wherein the plurality of longitudinal members (upper and lower portions of 22 defining 21, 26, and 29; Fig 3) includes a first upper longitudinal beam (see Annotated excerpt Fig 3-Hensley), the first upper longitudinal beam connected to a first aft flange (see Annotated excerpt Fig 3-Hensley).
Regarding claim 3, Hensley teaches the hook body of claim 2, wherein the plurality of longitudinal members (upper and lower portions of 22 defining 21, 26, and 29; Fig 3) includes a second upper longitudinal beam (see Annotated excerpt Fig 3-Hensley), the second upper longitudinal beam connected to a second aft flange (see Annotated excerpt Fig 3-Hensley).
Regarding claim 4, Hensley teaches the hook body of claim 3, wherein a forward upper plate (see Annotated excerpt Fig 3-Hensley) is positioned between and connects the first upper longitudinal beam (see Annotated excerpt Fig 3-Hensley) and the second upper longitudinal beam see Annotated excerpt Fig 3-Hensley) to the hook body load bearing plate (24).
Regarding claim 5, Hensley teaches the hook body of claim 4, wherein the forward upper plate (see Annotated excerpt Fig 3-Hensley) extends in the longitudinal direction (feature has thickness in the longitudinal direction; Fig 3) and lies in an upper plane that is orthogonal to the hook body load bearing plate (24; Fig 3).
Regarding claim 6, Hensley teaches the hook body of claim 5, wherein the plurality of longitudinal members (upper and lower portions of 22 defining 21, 26, and 29; Fig 3) includes a first lower longitudinal beam (see Annotated excerpt Fig 3-Hensley), the first lower longitudinal beam connected to the first aft flange (see Annotated excerpt Fig 3-Hensley; Fig 3).
Regarding claim 7, Hensley teaches the hook body of claim 6, wherein the plurality of longitudinal members (upper and lower portions of 22 defining 21, 26, and 29; Fig 3) includes a second lower longitudinal beam (portion of 22 below second upper longitudinal beam and across 22 from first lower longitudinal beam; see Annotated excerpt Fig 3-Hensley), the second lower longitudinal beam connected to the second aft flange (see Annotated excerpt Fig 3-Hensley).
Regarding claim 8, Hensley teaches the hook body of claim 7, wherein a forward lower plate (portion of 22 located below forward upper plate across 24; see Annotated excerpt Fig 3-Hensley) is positioned between and connects the first lower longitudinal beam (see Annotated excerpt Fig 3-Hensley) and the second lower longitudinal beam (portion of 22 below second upper longitudinal beam and across 22 from first lower longitudinal beam; see Annotated excerpt Fig 3-Hensley) to the hook body load bearing plate (24).
Regarding claim 9, Hensley teaches the hook body of claim 8, wherein the forward lower plate (portion of 22 located below forward upper plate across 24; see Annotated excerpt Fig 3-Hensley) extends in the longitudinal direction (feature has thickness in the longitudinal direction; Fig 3) and lies in a lower plane that is orthogonal to the hook body load bearing plate (24; Fig 3).
Regarding claim 10, Hensley teaches the hook body of claim 1, wherein the plurality of longitudinal members (upper and lower portions of 22 defining 21, 26, and 29; Fig 3) includes an upper longitudinal beam (first upper longitudinal beam; Annotated excerpt Fig 3-Hensley) and a lower longitudinal beam (first lower longitudinal beam; Annotated excerpt Fig 3-Hensley), the upper longitudinal beam and the lower longitudinal beam connected to an aft flange (first aft flange; Annotated excerpt Fig 3-Hensley) and defining an axial cutout (21) extending longitudinally between the hook body load bearing plate and the aft flange (Fig 3).
Regarding claim 11, Hensley teaches the hook body of claim 10, wherein a forward upper plate (see Annotated excerpt Fig 3-Hensley) is positioned between and connects the upper longitudinal beam (first upper longitudinal beam; see Annotated excerpt Fig 3-Hensley) to the hook body load bearing plate (24) and a forward lower plate (portion of 22 located below forward upper plate across 24; see Annotated excerpt Fig 3-Hensley) is positioned between and connects the lower longitudinal beam (first lower longitudinal beam; Annotated excerpt Fig 3-Hensley) to the hook body load bearing plate (Fig 3).
Regarding claim 12, Hensley teaches the hook body of claim 11, wherein the axial cutout (21) is configured to receive a pin (66), and enable the hook body (13) to slide in the longitudinal direction with respect to the pin (see movement of 13 with respect to 66 from Fig 6 to Fig 7).
Regarding claim 13, Hensley teaches a latch mechanism, comprising: 
a hook body (13), the hook body including 
a plurality of longitudinal members (upper and lower portions of 22 defining 21, 26, and 29; Fig 3), each of the plurality of longitudinal members extending in a longitudinal direction with respect to the hook body (Fig 3), 
a hook body load bearing plate (24) connected to the plurality of longitudinal members and being oriented perpendicular to the longitudinal direction (Figs 3,5); and 
a hook mechanism (12), the hook mechanism having a hook (51) and a shaft (53) connected to the hook, the shaft extending in the longitudinal direction with respect to the hook body (Fig 3).
Regarding claim 14 Hensley teaches the latch mechanism of claim 13, wherein the plurality of longitudinal members (upper and lower portions of 22 defining 21, 26, and 29; Fig 3) includes an upper longitudinal beam (first upper longitudinal beam; Annotated excerpt Fig 3-Hensley) and a lower longitudinal beam (first lower longitudinal beam; Annotated excerpt Fig 3-Hensley), the upper longitudinal beam and the lower longitudinal beam connected to an aft flange (first aft flange; Annotated excerpt Fig 3-Hensley).
Regarding claim 15, Hensley teaches the latch mechanism of claim 14, wherein a forward upper plate (see Annotated excerpt Fig 3-Hensley) is positioned between and connects the upper longitudinal beam (first upper longitudinal beam; Annotated excerpt Fig 3-Hensley) to the hook body load bearing plate (24; Fig 3), the forward upper plate extending in the longitudinal direction (feature has thickness in the longitudinal direction; Fig 3) and disposed in an upper plane that is orthogonal to the hook body load bearing plate (Fig 3) and wherein a forward lower plate (portion of 22 located below forward upper plate across 24; see Annotated excerpt Fig 3-Hensley) is positioned between and connects the lower longitudinal beam (first lower longitudinal beam; Annotated excerpt Fig 3-Hensley), the forward lower plate extending in the longitudinal direction and disposed in a lower plane that is orthogonal to the hook body load bearing plate (Fig 3).
Regarding claim 16, Hensley teaches the latch mechanism of claim 15, wherein the upper longitudinal beam (first upper longitudinal beam; Annotated excerpt Fig 3-Hensley) and the lower longitudinal beam (first lower longitudinal beam; Annotated excerpt Fig 3-Hensley) connected to the aft flange (first aft flange; Annotated excerpt Fig 3-Hensley) define an axial cutout (21) extending longitudinally between the hook body load bearing plate (24) and the aft flange (Annotated excerpt Fig 3-Hensley) and wherein the axial cutout is configured to receive a pin (66) and enable the hook body to slide in the longitudinal direction with respect to the pin (see movement of 13 with respect to 66 from Fig 6 to Fig 7).
Regarding claim 17, Hensley teaches the latch mechanism of claim 13, wherein the plurality of longitudinal members  (upper and lower portions of 22 defining 21, 26, and 29; Fig 3) includes a first upper longitudinal beam (first upper longitudinal beam; Annotated excerpt Fig 3-Hensley) and a first lower longitudinal beam (first lower longitudinal beam; Annotated excerpt Fig 3-Hensley), the first upper longitudinal beam and the first lower longitudinal beam connected to a first aft flange (first aft flange; Annotated excerpt Fig 3-Hensley) and wherein the plurality of longitudinal members includes a second upper longitudinal beam (second upper longitudinal beam; Annotated excerpt Fig 3-Hensley) and a second lower longitudinal beam (portion of 22 below second upper longitudinal beam and across 22 from first lower longitudinal beam; see Annotated excerpt Fig 3-Hensley), the second upper longitudinal beam (see Annotated excerpt Fig 3-Hensley) and the second lower longitudinal beam connected to a second aft flange (see Annotated excerpt Fig 3-Hensley).
Regarding claim 18, Hensley teaches the latch mechanism of claim 17, wherein a forward upper plate (see Annotated excerpt Fig 3-Hensley) is positioned between and connects the first upper longitudinal beam (see Annotated excerpt Fig 3-Hensley) and the second upper longitudinal beam (see Annotated excerpt Fig 3-Hensley) to the hook body load bearing plate (24; see Annotated excerpt Fig 3-Hensley), the forward upper plate extending in the longitudinal direction (feature has thickness in the longitudinal direction; Fig 3) and disposed in an upper plane that is orthogonal to the hook body load bearing plate (Fig 3) and wherein a forward lower plate (portion of 22 located below forward upper plate across 24; see Annotated excerpt Fig 3-Hensley) is positioned between and connects the first lower longitudinal beam (see Annotated excerpt Fig 3-Hensley) and the second lower longitudinal beam (portion of 22 below second upper longitudinal beam and across 22 from first lower longitudinal beam; see Annotated excerpt Fig 3-Hensley) to the hook body load bearing plate, the forward lower plate extending in the longitudinal direction (feature has thickness in the longitudinal direction; Fig 3) and disposed in a lower plane that is orthogonal to the hook body load bearing plate (Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hensley, WO 2020159920, as applied to claim 13 above, and further in view of Hernandez, US 20160264250.
Regarding claim 19, Hensley teaches the latch mechanism of claim 18, wherein the first upper longitudinal beam (see Annotated excerpt Fig 3-Hensley) and the first lower longitudinal beam (see Annotated excerpt Fig 3-Hensley) connected to the first aft flange (see Annotated excerpt Fig 3-Hensley) define a first axial cutout (21) extending longitudinally between the hook body load bearing plate (24) and the first aft flange (Fig 3) and wherein the second upper longitudinal beam (see Annotated excerpt Fig 3-Hensley) and the second lower longitudinal beam (portion of 22 below second upper longitudinal beam and across 22 from first lower longitudinal beam; see Annotated excerpt Fig 3-Hensley) connected to the second aft flange (see Annotated excerpt Fig 3-Hensley) 
Hensley does not teach the second upper longitudinal beam and the second lower longitudinal beam define a second axial cutout extending longitudinally between the hook body load bearing plate and the second aft flange.
Hernandez teaches the second upper longitudinal beam and the second lower longitudinal beam define a second axial cutout extending longitudinally (see Annotated excerpt Fig 4-Hernandez) such that Hernandez teaches the second upper longitudinal beam and the second lower longitudinal beam define a second axial cutout extending longitudinally between the hook body load bearing plate (Hensley, 24) and the second aft flange (see Annotated excerpt Fig 3-Hensley).

    PNG
    media_image2.png
    182
    548
    media_image2.png
    Greyscale

Annotated excerpt Fig 4-Hernandez
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hensley’s hook body with the structure of Hernandez.  Doing so would produce a hook body with less material resulting in a lower cost component and customer potential cost savings.  
Regarding claim 20, Hensley in view of Hernandez teaches the latch mechanism of claim 19, wherein the first axial cutout (Hensley, 21) and the second axial cutout (see Annotated excerpt Fig 4-Hernandez) are configured to receive a pin (Hensley, 66; Hernandez, 8) , and enable the hook body to slide in the longitudinal direction with respect to the pin (Hensley, see movement of 13 with respect to 66 from Fig 6 to Fig 7; Hernandez, see movement of 6 with respect to 8 from Fig 5A to Fig 5D).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for hook body latches.  
Kim et al., US 20170260782 A1, teaches a high offset hook latch with multiple longitudinal members, joining plates, flanges, and axial cutout.  
Kim et al., US 10443279 B2, teaches a single link hook latch with multiple longitudinal members, joining plates, flanges, and axial cutout.
Parsell et al., US 20170101811 A1, teaches a safety hook latch with multiple longitudinal members, joining plates, flanges, and axial cutouts.
Hernandez, US 20150259957 A1, teaches a toggle link latch with multiple longitudinal members, joining plates, flanges, and axial cutouts.
Micallef et al., US 20200300011 A1, teaches a self-engaging fan cowl hook latch with multiple longitudinal members, joining plates, flanges, and axial cutout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675